 


114 HR 2134 IH: Listing Reform Act
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2134 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Olson introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Endangered Species Act of 1973 to require review of the economic cost of adding a species to the list of endangered species or threatened species, and for other purposes. 
 

1.Short titleThis Act may be cited as the Listing Reform Act. 2.Consideration of economic cost in review of listing petitions under Endangered Species Act of 1973 (a)Consideration requiredSection 4(b)(3) of the Endangered Species Act of 1973 (16 U.S.C. 1533(b)(3)) is amended— 
(1)in subparagraph (A)— (A)by striking To the maximum extent practicable, within 90 days after and inserting (i) After; and 
(B)by adding at the end the following:  (ii)The Secretary may prioritize the consideration of petitions under this subparagraph other than in the order in which the petitions are received, except the Secretary may not give general priority to petitions to add species to such a list over petitions to remove a species from such a list.; 
(2)in subparagraph (B)— (A)in the matter preceding clause (i), by striking Within 12 months and inserting As expeditiously as practicable; and   
(b)Consideration of significant, cumulative economic effects 
(1)In generalSection 4(b)(3)(B) of the Endangered Species Act of 1973 (16 U.S.C. 1533(b)(3)(B)) is amended by adding at the end the following:  (iv) (I)In the case of a petition to add a species to a list of threatened species, the petitioned action may be warranted but is precluded due to the likelihood of significant, cumulative economic effects that would result from listing or, to the extent it can be determined, from the likely resulting designation of critical habitat of the species. 
(II)The Secretary may not reconsider such finding unless— (aa)the Secretary determines there is endangerment of extinction of the species; or 
(bb)the Secretary receives a new petition to add such species to such list that includes a written qualitative and quantitative analyses reexamining the incremental and significant, cumulative economic effects of likely actions to protect the petitioned species and its potential habitat upon each State and locality that is affected by the petitioned species listing and that, in the opinion of the Secretary, credibly concludes that alternative actions are possible other than those resulting in significant, cumulative economic effects.  (III)In this clause the term significant, cumulative economic effects includes economic effects on— 
(aa)public land and, to the maximum extent practicable, private land and property values; (bb)the provision of water, power, or other public services; 
(cc)employment; and (dd)revenues available for State and local governments.. 
(2)Conforming amendmentSection 4(b)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1533(b)(1)) is amended by inserting (except as provided in clause (iv) of paragraph (3)(B)) after solely.   